Name: Commission Regulation (EEC) No 3850/89 of 15 December 1989 laying down provisions for the implementation of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods in respect of certain agricultural products subject to special import arrangements
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 374/8 Official Journal of the European Communities 22. 12. 89 COMMISSION REGULATION (EEC) No 3850/89 of 15 December 1989 laying down provisions for the implementation of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods in respect of certain agricultural products subject to special import arrangements originating in third countries and for which special non-preferential import arrangements have been established insofar as these arrangements refer to the provisions under parts I and II of this Regulation. PART I Certificates of origin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 802/68 of 27 June 1968 on the common definition of the concept of the origin of goods ('), as last amended by Council Regulation (EEC) No 1769/89 (2), and in particular Article 14 thereof, Whereas, apart from any agreement or other measure of a preferential kind, provision exists for special import arrangements admitting in particular certain third country agricultural products at reduced rates of import duties and levies ; Whereas such arrangements may take different forms and depend on different legal bases, but generally rely on the concept of origin of the products ; Whereas their implementation accordingly requires the control of origin of these products and consequently the use of certificates of origin ; Whereas, while the necessary origin certificates must in general conform to the conditions of Article 9 of Council Regulation (EEC) No 802/68, it is desirable to lay down a standard form whose use would facilitate the implemen ­ tation of the arrangements concerned, and to ensure that the arrangements are applied in a uniform manner by the various third countries concerned ; Whereas administrative cooperation procedures should also be established for the arrangements in order that any necessary checking and verification can be carried out ; Whereas this Regulation shall only apply when the special import arrangements and the decisions implementing them in the Community refer to it ; Whereas the provisions of this Regulation are in accordance with the opinion of the Committee on Origin, Article 2 1 . Certificates of , origin relating to agricultural products originating in third countries for which special non-prefe ­ rential import arrangements are established must be made out on a form conforming to the specimen annexed to this Regulation. 2. Such certificates shall be issued by the competent governmental authorities of the third countries concerned, hereinafter referred to as the issuing authorities, if the products to which the certificates relate can be considered as products originating in those countries within the meaning of the rules in force in the Community. 3 . Such certificates must also certify all necessary information provided for in the Community legislation governing the special import arrangements referred to in Article 1 . 4. Without prejudice to specific provisions under the special import arrangements referred to in Article 1 the period of validity of the certificates or origin is ten months from the date of issue by the issuing authorities. HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down the conditions for use of certificates of origin relating to agricultural products Article 3 1 . Certificates of origin drawn up in accordance with the provisions of this Regulation must consist only of a single sheet identified by the word 'original' next to the title of the document. If additional copies are necessary, they must bear the designation 'copy' next to the title of the document. 2. The competent authorities in the Community shall only accept as valid the original of the certificate of origin . (') OJ No L 148, 28 . 6 . 1968, p . 1 . 0 OJ No L 174, 22. 6 . 1989, p. 11 . 22. 12. 89 Official Journal of the European Communities No L 374/9 Article 4 1 . The certificate of origin shall measure 210 x 297 mm ; a tolerance of up to plus 8 mm or minus 5 mm in the length may be allowed. The paper used shall be white, not containing mechanical pulp, and shall weigh not less than 40 g/m2. The face of the original shall have a printed yellow guilloche pattern background making any falsifi ­ cation by mechanical or chemical means apparent to the eye. 2. The certificates shall be printed and made out in one of the official languages of the Community. the time of such export was a result of involuntary error or omission or special circumstances . The issuing authorities may not issue retrospectively a certificate of origin provided for by this Regulation until they have checked that the particulars in the exporter's application correspond to those in the relevant export file. Certificates issued retrospectively, must be endorsed with one of the following phrases :  EXPEDIDO A POSTERIORI,  UDSTEDT EFTERF0LGENDE,  NACHTRAGLICH AUSGESTELLT,  EKAO0EN EK TON YITEPFTN,  ISSUED RETROSPECTIVELY,  DSNVRFI A POSTERIORI,  RILASCIATO A POSTERIORI,  AFGEGEVEN A POSTERIORI,  EMITIDO A POSTERIORI. in the 'Remarks' box Article 5 1 . The certificate must be completed in typescript or by means of a mechanical data-processing system, or similar procedure. 2. Entries must not be erased or overwritten. Any changes shall be made by crossing out the wrong entry and if necessary adding the correct particulars. Such changes shall be initialled by the person making them and authenticated by the issuing authorities. PART II Administrative cooperation Article 6 1 . Box 5 of the certificates of origin issued pursuants to this Regulation shall contain any additional particulars which may be required for the implementation of the special import arrangements to which they relate and referred to in Article 2 (3). 2. Unused spaces in boxes 5, 6 and 7 must be struck through in such a way that nothing can be added at a later stage. Article 7 Each certificate of origin shall bear a serial number, whether or not printed, by which it can be identified, and shall be stamped by the issuing authority and signed by the person or persons empowered to do so. The certificate shall be issued when the products to which it relates are exported, and the issuing authority shall keep a copy of each certificate issued. Article 9 1 . Where the special import arrangements for certain agricultural products provide for the use of the certificate of origin laid down in part 1 of this Regulation , the benefit of such arrangements is subject to the setting up of an administrative cooperation procedure unless specified otherwise in the arrangements concerned . To this end the third countries concerned shall send the Commission of the European Communities :  the names and addresses of the issuing authorities for certificates of origin together with specimens of the stamps used by the said authorities,  the names and addresses of the government authorities to which requests for the subsequent verifi ­ cation of origin certificates provided for in Article 10 should be sent. The Commission shall transmit all the above information to the competent authorities of the Member States. 2. Where the third countries in question fail to send the Commission the information specified in paragraph 1 , the competent authorities in the Community shall refuse access under the special import arrangements. Article 8 Exceptionally, the certificates of origin referred to in this Regulation may be issued after the export of the products to which they relate, where the failure to issue them at No L 374/ 10 Official Journal of the European Communities 22. 12. 89 Article 10 1 . Subsequent verification of the certificates of origin referred to in this Regulation shall be carried out at random and whenever reasonable doubt has arisen as to the authenticity of the certificate or the accuracy of the information it contains. For origin matters the verification shall be carried out on the initiative of the customs authorities. For the application of the agricultural provisions the verification may be carried out, where appropriate, by other competent authorities. 2. For the purposes of paragraph 1 , the competent authorities in the Community shall return the certificate of origin or a copy thereof to the governmental authority designated by the exporting country, giving, where appropriate, the reasons of form or substance for an enquiry. If the invoice has been produced, the original or a copy thereof shall be attached to the returned certificate. The authorities shall also provide any information that has been obtained suggesting that the particulars given on the certificates are inaccurate or that the certificate is not authentic. Should the customs authorities in the Community decide to suspend the application of the special import arrangements concerned pending the results of the verifi ­ cation, they shall offer to release the products to the importer subject to such precautions as they consider necessary. Article 11 1 . The results of subsequent verifications shall be communicated to the competent authorities in the Community as soon as possible . The said results must make it possible to determine whether the certificates of origin returned pursuant to Article 10 apply to the goods actually exported and whether these goods are in fact eligible for the special import arrangements concerned. 2. In the event of failure to respond to requests for subsequent verification within six months at the latest, the competent authorities in the Community shall withhold definitive application of the special import arrangements. Article 12 This Regulation shall enter into force on 1 January 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1989. For the Commission Christiane SCRIVENER Member of the Commission ANNEX 1 Consignor CERTIFICATE OF ORIGIN for imports of agricultural products into the European Economic Community No ORIGINAL 2 Consignee (optional) 3 ISSUING AUTHORITY 4 Country of origin 5 RemarksNOTES A. The certificate must be completed in typescript or by means of a mechanical data-processing system, or similar procedure . B. The original of the certificate must be lodged together with the declaration of release for free circulation with the relevant customs office in the Community. 6 Item number  Markings and numbers  Number and kind of packages  DESCRIPTION OF GOODS 7 Gross and net mass (kg) 8 THIS IS TO CERTIFY THAT THE ABOVE PRODUCTS ORIGINATE IN THE COUNTRY INDICATED IN BOX 4 AND THAT THE INDICATIONS IN BOX 5 ARE CORRECT. Place and date of issue Signature Issuing authority's stamp 9 RESERVED FOR THE CUSTOMS AUTHORITIES IN THE COMMUNITY class="page"> </body></html>